Citation Nr: 0315617	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to November 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which service connection for left ear hearing loss 
was denied.  

In April and September 2001, the Board remanded the veteran's 
claim to the RO for additional development.  With regard to 
the claim for service connection for left ear hearing loss, 
the Board also obtained additional development, including a 
VA examination, in September 2002.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  There is competent evidence in the record, which clearly 
and unmistakably shows that the veteran's left ear hearing 
loss disability pre-existed service.

3. Competent medical evidence of record shows that the 
veteran's left ear hearing disability increased in disability 
during service.

4. The veteran's left ear hearing loss disability was 
aggravated by noise exposure during active service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss clearly and unmistakably preexisted 
active service, and the presumption of soundness at entry is 
rebutted. 38 U.S.C.A. § 1111 (West 2002).

2.  Left ear hearing loss was aggravated by active service.  
38 U.S.C.A. § 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service, 
although this presumption of soundness may be rebutted by 
clear and unmistakable evidence that the condition manifested 
in service existed before service.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304 (2002).  A pre service 
condition will be considered to have been aggravated by 
service when there is an increase in disability during 
service, unless the increase in disability is due to the 
natural progress of the condition; there is a presumption of 
aggravation (which may be rebutted by clear and unmistakable 
evidence) if the disability increased in severity during 
service, but such does not apply when there was no such 
increase.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2002).

I. Service Connection for Left Ear Hearing Loss

The veteran contends that he currently suffers from left ear 
hearing loss as a result of in-service noise exposure, and 
that service connection for his left ear hearing loss 
disability is appropriate.  After a review of the evidence, 
the Board finds that the record supports his contentions, and 
that service connection for left ear sensorineural hearing 
loss is warranted.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2002).

The veteran's service medical records contain multiple 
audiogram reports from throughout his period of active duty.  
In the May 1989 enlistment examination report, the veteran's 
ears were marked as normal.  Audiometric testing listed pure 
tone thresholds for the veteran's left ear as 10 decibels at 
500 hertz; 0 decibels at 1,000 hertz; 10 decibels at 2,000 
hertz; 0 decibels at 3,000 hertz; 45 decibels at 4,000 hertz; 
and 15 decibels at 6,000 hertz. 

A June 1990 audiometric testing report listed pure tone 
thresholds for the veteran's left ear as 10 decibels at 500 
hertz; 0 decibels at 1,000 hertz; 10 decibels at 2,000 hertz; 
5 decibels at 3,000 hertz; 40 decibels at 4,000 hertz; and 30 
decibels at 6,000 hertz.  A June 1991 audiometric testing 
report listed pure tone thresholds for the veteran's left ear 
as 20 decibels at 500 hertz; 10 decibels at 1,000 hertz; 15 
decibels at 2,000 hertz; 10 decibels at 3,000 hertz; 45 
decibels at 4,000 hertz; and 50 decibels at 6,000 hertz.  An 
April 1996 audiometric testing report listed pure tone 
thresholds for the veteran's left ear as 15 decibels at 500 
hertz; 5 decibels at 1,000 hertz; 15 decibels at 2,000 hertz; 
5 decibels at 3,000 hertz; 50 decibels at 4,000 hertz; and 55 
decibels at 6,000 hertz.  A July 1996 audiometric testing 
report listed pure tone thresholds for the veteran's left ear 
as 15 decibels at 500 hertz; 5 decibels at 1,000 hertz; 15 
decibels at 2,000 hertz; 5 decibels at 3,000 hertz; 50 
decibels at 4,000 hertz; and 55 decibels at 6,000 hertz. An 
April 1997 audiometric testing report listed pure tone 
thresholds for the veteran's left ear as 10 decibels at 500 
hertz; 0 decibels at 1,000 hertz; 20 decibels at 2,000 hertz; 
10 decibels at 3,000 hertz; 50 decibels at 4,000 hertz; and 
55 decibels at 6,000 hertz.  A June 1999 audiometric testing 
report listed pure tone thresholds for the veteran's left ear 
as 10 decibels at 500 hertz; 10 decibels at 1,000 hertz; 25 
decibels at 2,000 hertz; 15 decibels at 3,000 hertz; 60 
decibels at 4,000 hertz; and 70 decibels at 6,000 hertz.

In the veteran's August 1989 discharge examination report, 
his ears were again marked as normal.  Audiometric testing 
listed pure tone thresholds for the veteran's left ear as 10 
decibels at 500 hertz; 0 decibels at 1,000 hertz; 15 decibels 
at 2,000 hertz; 15 decibels at 3,000 hertz; 50 decibels at 
4,000 hertz; and 70 decibels at 6,000 hertz.  The examiner 
noted that the veteran suffered from mild high frequency 
hearing loss in his left ear, which was not considered 
disabling.

A January 2000 VA audiological examination report shows that 
the veteran has a left ear hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.  Audiometric testing 
disclosed that pure tone thresholds for the veteran's left 
ear were 10 decibels at 500 hertz; 0 decibels at 1,000 hertz; 
20 decibels at 2,000 hertz; 10 decibels at 3,000 hertz; and 
60 decibels at 4,000 hertz.  The veteran had a 96 percent 
speech recognition score in his left ear.  See 38 C.F.R. 
§ 3.385 (2002).  The examiner noted that the veteran had 
normal hearing, which dropped to a moderately severe noise 
induced (sensorineural) hearing loss.

A February 2003 VA audiological examination report also shows 
that the veteran has a hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.  Audiometric testing 
disclosed that pure tone thresholds for the veteran's left 
ear were 10 decibels at 500 hertz; 5 decibels at 1,000 hertz; 
15 decibels at 2,000 hertz; 10 decibels at 3,000 hertz; and 
60 decibels at 4,000 hertz.  The veteran had a 96 percent 
speech recognition score in his left ear.  See 38 C.F.R. 
§ 3.385 (2002).  The examiner noted that the veteran had 
hearing threshold levels that were within normal limits from 
250 to 3000 hertz with moderately severe sensorineural 
hearing loss from 4000 to 8000 hertz in his left ear.  In 
addition, the examiner opined that the veteran did have pre-
existing left ear hearing loss when he entered active 
service.  It was further noted that the veteran's left ear 
hearing loss did progress in severity in service and that the 
amount of increase in left ear hearing loss was significantly 
greater the natural progression of the pre-existing 
disability.         
 As stated above, a veteran will be considered in sound 
condition upon entering service except for noted defects.  
See 38 C.F.R. § 3.304(b) (2002).  In the current case, the 
veteran's service medical records reflect that he suffered 
from mild high frequency hearing loss in his left ear.  The 
Board acknowledges that the veteran's service medical records 
do not show a diagnosis of left ear hearing loss that was 
considered disabling.  Nonetheless, he does have a history of 
noise exposure during his active military service.  Moreover, 
in the February 2003 VA examination report, the examiner 
opined that the veteran's left ear hearing loss disability 
pre-existed service and that it was as least as likely as not 
that the increased in severity of his left ear hearing loss 
disability was due to noise exposure while in service.  Based 
upon the evidence discussed above, the Board finds that the 
presumption of soundness at entry into service is rebutted by 
the evidence of record, and that veteran's left ear hearing 
loss did pre-exist his military service.  In addition, there 
is evidence of record that shows his hearing loss disability 
increased in severity because of military service.  See 38 
C.F.R. § 3.306(a) (2002).

The Board should resolve every reasonable doubt in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2002).  Resolving 
the benefit of the doubt in favor of the veteran, the 
evidence is at least in equipoise and warrants a finding that 
his claim for service connection should be granted.  Based on 
the history of noise exposure the veteran sustained in 
service, his current diagnosis of left sensorineural hearing 
loss, and the medical opinion that tends to show that the 
veteran's left ear sensorineural hearing loss was aggravated 
by his active military service, the Board concludes that the 
medical evidence of record supports the grant of service 
connection for left ear sensorineural hearing loss.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for left ear hearing 
loss.  The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In September 2002, the Board 
further developed the veteran's claim and obtained an 
additional VA examination that was conducted in February 
2003.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in May 
2001, which notified the veteran of the type of evidence 
necessary to substantiate his claim.  These documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
vacated and remanded the Board's decision for VA to obtain 
additional records, i.e., Social Security records, and noted 
that communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  

As noted above, in September 2002, the Board undertook 
additional development of the appellant's claims pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  However, 
38 C.F.R. § 19.9(a)(2) was invalidated by the United States 
Court of Appeals for the Federal Circuit.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  This case does not have to be returned to the RO for 
initial consideration of the additional evidence.  As this 
decision of the Board is a complete grant of the benefit 
sought on appeal - i.e., service connection for left ear 
hearing loss - the Board concludes that sufficient evidence 
to decide the claim has been obtained and that any defect in 
the notice and development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
veteran.


ORDER

Service connection for left ear hearing loss is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

